      Case 6:19-cv-00556-AA       Document 205      Filed 05/12/21   Page 1 of 16



David B. Markowitz, OSB #742046
DavidMarkowitz@MarkowitzHerbold.com
Laura Salerno Owens, OSB #076230
LauraSalerno@MarkowitzHerbold.com
Anna M. Joyce, OSB #013112
AnnaJoyce@MarkowitzHerbold.com
Harry B. Wilson, OSB #077214
HarryWilson@MarkowitzHerbold.com
Lauren F. Blaesing, OSB #113305
LaurenBlaesing@MarkowitzHerbold.com
MARKOWITZ HERBOLD PC
1455 SW Broadway, Suite 1900
Portland, OR 97201
Tel: (503) 295-3085
Fax: (503) 323-9105
      Special Assistant Attorneys General for Defendants
      Additional Counsel of Record Listed on Signature Page

                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF OREGON
                                  EUGENE DIVISION

WYATT B. and NOAH F. by their next friend                      No. 6:19-cv-00556-AA
Michelle McAllister; KYLIE R. and ALEC R.
by their next friend Kathleen Megill Strek;
UNIQUE L. by her next friend Annette Smith;         DEFENDANTS’ OPPOSITION
SIMON S. by his next friend Paul Aubry;            TO PLAINTIFFS’ MOTION TO
RUTH T. by her next friend Michelle Bartov;           EXCLUDE DEFENDANTS’
BERNARD C. by his next friend Ksen Murry;                EXPERT TESTIMONY
NAOMI B. by her next friend Kathleen                        OPPOSING CLASS
Megill Strek; and NORMAN N. by his next                      CERTIFICATION
friend Tracy Gregg, individually and on
behalf of all others similarly situated,                      REQUEST FOR ORAL
                                                                    ARGUMENT
                                   Plaintiffs,
       v.
KATE BROWN, Governor of Oregon in her
official capacity; FARIBORZ
PAKSERESHT, Director, Oregon Department
of Human Services in his official capacity;
REBECCA JONES GASTON, Director,
Child Welfare in her official capacity; and
OREGON DEPARTMENT OF HUMAN
SERVICES,
                                Defendants.


Page 1 - DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE
         DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
         CERTIFICATION
        Case 6:19-cv-00556-AA          Document 205         Filed 05/12/21     Page 2 of 16



                                         INTRODUCTION

       The State’s experts’ opinions meet Daubert’s standard for admissibility. Each expert
offered opinions that are relevant and reliable, and their opinions will help the Court evaluate
facts contested at the class certification stage. The State’s statistical expert, Dr. Cahill, opined
that the named plaintiffs are not representative of all foster care children in Oregon and rebutted
plaintiffs’ experts’ opinions. The State’s child welfare expert, Ms. Collins, opined that the
named plaintiffs represent some of the most challenging types of cases that a child welfare
agency might encounter. Dr. Cahill’s and Ms. Collins’ expert opinions help demonstrate that
plaintiffs’ claims are not typical of or common to the proposed class. Accordingly, the State asks
the Court to deny plaintiffs’ motion to exclude its experts.
                                       LEGAL STANDARD

       Federal Rule of Evidence 702 governs the admission of expert testimony. The proponent
of the expert testimony bears the burden of establishing its admissibility by a preponderance of
evidence. See, e.g., United States v. Astartita, No. 3:17-CR-00226-JO, 2018 WL 3097012 at *2
(D. Or. June 20, 2018). “The rejection of expert testimony is the exception rather than the rule.”
Fed. R. Evid. 702, advisory committee notes, 2000 amendments (reviewing case law applying
Daubert).
       “The inquiry envisioned by Rule 702 is, we emphasize, a flexible one.” Daubert v.
Merrell Dow Pharms., Inc., 509 U.S. 579, 594 (1993). Rule 702 permits an expert qualified by
“knowledge, skill, experience, training or education” to testify when the expert testimony “rests
on a reliable foundation and is relevant to the task at hand.” Precision Seed Cleaners v. Country
Mut. Ins. Co., No. 03:10-CV-01023-HZ, 2013 WL 943571, at *2 (D. Or. Mar. 11, 2013) (internal
quotation omitted). As to the reliability inquiry, the court examines whether “it has a reliable
basis in the knowledge and experience of the relevant discipline.” Primiano v. Cook, 598 F.3d
558, 565 (9th Cir. 2010), as amended (Apr. 27, 2010) (internal quotation omitted). As to the
relevance inquiry, the court examines whether “it has a valid connection to the pertinent
inquiry.” Id.


Page 2 - DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE
         DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
         CERTIFICATION
        Case 6:19-cv-00556-AA           Document 205         Filed 05/12/21      Page 3 of 16




        Courts are required to screen “unreliable nonsense opinions, but not exclude opinions
merely because they are impeachable.” City of Pomona v. SQM N. Am. Corp., 750 F.3d 1036,
1044 (9th Cir. 2014) (internal citation omitted). “Vigorous cross-examination, presentation of
contrary evidence, and careful instruction on the burden of proof are the traditional and
appropriate means of attacking shaky but admissible evidence.” Daubert, 509 U.S. at 596.
        The court’s gatekeeper role fades during a bench trial. United States v. Flores, 901 F.3d
1150, 1165 (9th Cir. 2018). When the court sits as the fact finder, “there is less need for the
gatekeeper to keep the gate when the gatekeeper is keeping the gate only for [the Court].” Mass
Engineered Design, Inc. v. Planar Sys., Inc., No. 3:16-CV-1510-SI, 2018 WL 6059375, at *2 (D.
Or. Nov. 19, 2018) (internal quotation and citations omitted). In a bench trial, “the court does
not err in admitting the evidence subject to the ability later to exclude it or disregard it if it turns
out not to meet the standard of reliability established by Rule 702.” Id.
                                            ARGUMENT

I.      Dr. Cahill qualifies as a statistical expert whose opinions meet Daubert’s standard
        for reliability and relevance.

        Dr. Cahill offered three opinions. (Kevin Cahill Report (“Cahill Report”), attached to
Decl. of Vivek Kothari (“Kothari Decl.”) as Ex. 1.) 1 First, he opined that the named plaintiffs
“are not representative of all foster care children in Oregon from a statistical sense.” (Id. ¶¶ 79-
85.) Second, Dr. Cahill opined that Oregon’s foster care population varies “widely across the
state with respect to time in care, reunification goals, and placement settings. (Id. ¶¶ 86-89.)
Third, Dr. Cahill rebutted opinions offered by plaintiffs’ experts. He concluded that plaintiffs’
experts offered opinions without empirical support. (Id. ¶¶ 40, 60, 64, 73-78.) Dr. Cahill’s
opinions meet Daubert’s criteria. He qualifies as a statistical expert, his methodology is testable,
and his opinions will help the Court understand how the named plaintiffs differ from the general
foster care population.



        1
         For the Court’s convenience, defendants attach Dr. Cahill’s expert report, that was
previously filed as Dkt. 142, to the declaration of Vivek Kothari in support of this brief.

Page 3 - DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE
         DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
         CERTIFICATION
        Case 6:19-cv-00556-AA          Document 205        Filed 05/12/21      Page 4 of 16



       A.      Dr. Cahill qualifies as a statistical expert.

       Dr. Cahill has extensive statistical experience. He is a Ph.D-trained economist with a
focus in applied econometrics, a field that uses statistical analysis to test hypotheses. (Cahill
Report, Kothari Decl. Ex. 1 ¶ 1; Kevin Cahill Dep. attached to Kothari Decl. as Ex. 2 at 15:2-10
(“Cahill Dep.”).) He has published extensively, presented at conferences, and testified as an
expert on topics that require statistical expertise. (Cahill Report, Kothari Decl. Ex. 1 ¶ 1, App.
A.) He has presented specifically about “Refuting Bogus Statistics in Litigation: A Case Study.”
(Id. App. A.) A full list of his credentials can be found in his report and accompanying CV. (Id.
¶¶ 1-6, App. A.)
       Dr. Cahill also previously applied his statistical expertise to child welfare topics. (Cahill
Dep., Kothari Decl. Ex. 2 at 26-29.) Working with researchers at OHSU, he analyzed AFCARS,
the same dataset he used here, to investigate how children moved between placement settings
and the interactions between the foster care system and other social services. (Id.) Therefore,
Dr. Cahill possesses “at least the minimal foundation of knowledge, skill, and experience
required in order to give expert testimony[.]” Hangarter v. Provident Life and Acc. Ins. Co., 373
F.3d 998, 1016 (9th Cir. 2004) (internal quote and citation omitted); see B.K. by next friend
Tinsley v. Faust, No. CV-15-00185-PHX-ROS, 2020 WL 2616033, at *5 (D. Ariz. May 22,
2020) (finding that an economist with qualifications similar to Dr. Cahill’s was “qualified to
apply statistical methods to data” at the class certification stage of a child welfare case).
       B.      Dr. Cahill used a reliable methodology to arrive at his opinions.

       Dr. Cahill applied his expertise reliably to reach his opinions. He based his opinions on
his statistical calculations and experience with statistical analysis. (See generally, Cahill Report,
Kothari Decl. Ex. 1, see also, Cahill Dep., Kothari Decl. Ex. 2 at 207:11-13.)
       Dr. Cahill’s statistical calculations rest on a reliable methodology because they are
testable. See Daubert, 509 U.S. at 593 (identifying testability as “a key question” regarding
reliability). He analyzed AFCARS data to rebut Dr. Puckett’s conclusions, opine that “the
named plaintiffs are not representative of all foster care children in Oregon in a statistical sense,”


Page 4 - DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE
         DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
         CERTIFICATION
        Case 6:19-cv-00556-AA         Document 205        Filed 05/12/21     Page 5 of 16




and opine that Oregon’s foster population varies widely on several metrics. (Cahill Report,
Kothari Decl. Ex. 1 ¶¶ 79-89.) Dr. Cahill’s statistical methodology is literally an open book—he
provided plaintiffs with a copy of the Stata statistical software program containing the code used
to conduct his data analyses. (Stata program and code, attached to Kothari Decl. as Ex. 6.) That
Stata program and code permits plaintiffs to replicate, evaluate, and test Dr. Cahill’s
methodology for themselves. (Cahill Report, Kothari Decl. Ex. 1 ¶ 41 n.24, n.25.) Plaintiffs
have not identified any shortcomings. Therefore, his methodology rests on a reliable foundation.
See City of Pomona 750 F.3d at 1046 (reversing district court in part because expert’s
methodology could be retested).
       Dr. Cahill also properly based his opinions on his experience with statistical analysis.
See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 156 (1999) (“But no one denies that an expert
might draw a conclusion from a set of observations based on extensive and specialized
experience.”). Dr. Cahill leaned on his experience researching AFCARS data to identify three
characteristics relevant to the typicality analysis: geography, number of placements, and
placement settings. (Cahill Dep., Kothari Decl. Ex. 2 at 85:12-86:1 (identifying these as
important based on his experience as a researcher).) He used his statistical experience to
determine that plaintiffs’ expert reports lacked an empirical basis. (See Cahill Report, Kothari
Decl. Ex. 1 ¶ 39 (Dr. Puckett’s opinions contain “basic calculation errors”), ¶ 78 (Dr. Wilson’s
opinions advocate for DHS to change how LGBTQIA2S+ youth are served by the system
without any supporting analyses), ¶¶ 24, 77 (Dr. Day urged that “DHS must take action” to
ensure that all foster children have a caseworker, without empirical support).) These opinions
rest well within his statistical expertise. See Kumho Tire Co. 526 U.S. at 156. Therefore,
Dr. Cahill’s opinions are based on reliable methodology.
       C.      Dr. Cahill will help the Court understand why the named plaintiffs are not
               representative of Oregon’s foster population from a statistical perspective.

       Dr. Cahill will help the Court sift through the data contained in the AFCARS database to
identify and contextualize evidence relevant to the class certification inquiry. For example,



Page 5 - DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE
         DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
         CERTIFICATION
        Case 6:19-cv-00556-AA           Document 205        Filed 05/12/21      Page 6 of 16




Dr. Cahill’s analysis illustrates that 62% of Oregon’s foster population has two or fewer
placements while almost every named plaintiff has experienced 5 or more placements.




(Cahill Report, Kothari Decl. Ex. 1, report Ex. 5.) This information helps the Court understand
how the named plaintiffs differ from Oregon’s overall foster population. Thus, Dr. Cahill’s
opinions will provide insight into relevant AFCARS data which shows that the named plaintiffs
are not typical of Oregon’s foster population.
        D.      Plaintiffs do not identify any valid basis to exclude Dr. Cahill’s testimony.

        Plaintiffs challenge aspects of Dr. Cahill’s expert testimony. None survives scrutiny.
                1.      Dr. Cahill offers opinions within his statistical expertise.

        First, plaintiffs assert that Dr. Cahill needs child welfare experience to testify in this case.
But Dr. Cahill does not need child welfare experience to offer opinions within his statistical
expertise. As other courts have recognized, a statistical expert does not require industry-specific
expertise. See e.g., B.K., 2020 WL 2616033, at *5 (finding that an economist with qualifications
similar to Dr. Cahill’s was “qualified to apply statistical methods to data” at the class
certification stage of a child welfare case). Here, he applied his statistical expertise to compare
the named plaintiffs with other children in the State’s care and to rebut the empirical bases of
plaintiffs’ expert reports.

Page 6 - DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE
         DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
         CERTIFICATION
        Case 6:19-cv-00556-AA           Document 205        Filed 05/12/21      Page 7 of 16




        What is more, Dr. Cahill has prior child welfare experience. He previously completed
child welfare research for OHSU regarding “foster care transitions,” “how . . . children have
moved from different settings over time,” “how many [children] ended up being adopted versus
having home as the permanent placement,” and “interactions between [the] foster care system
and other social services.” (Cahill Dep., Kothari Decl. Ex. 2 at 26:5-28:11.) Therefore, the
Court should not exclude Dr. Cahill’s opinion on this basis.
                2.      Dr. Cahill’s observation that plaintiffs’ experts’ opinions lack an
                        empirical basis is relevant.

        Second, plaintiffs assert that Dr. Cahill’s rebuttal of plaintiffs’ experts is irrelevant. But
an expert may comment on the methodology employed by another expert. See Laflamme v.
Safeway, Inc., No. 3:09-CV-00514, 2010 WL 3522378, at *3 (D. Nev. Sept. 2, 2010)
(“Contradicting expert opinions, questioning methodology, and opining on methods and facts
plaintiffs’ experts did not consider are precisely the type of rebuttal testimony the court would
expect.”). Here, Dr. Cahill identified “methodological shortcomings” underlying plaintiffs’
experts’ conclusions from a statistical perspective. (Cahill Report, Kothari Decl. Ex. 1 ¶¶ 20, 38,
90.) For example, Dr. Cahill concluded that plaintiffs’ experts’ conclusions “are simply
unsupported by the analyses presented in their reports[.]” (Id. ¶ 78.) In support of that
conclusion, Dr. Cahill testified that plaintiffs’ experts made “statements about magnitudes that
are quantifiable and testable, and these are not quantified nor tested[.]” (Cahill Dep., Kothari
Decl. Ex. 2 at 207:16-20.) His testimony helps the Court evaluate the methodology underlying
plaintiffs’ expert reports.
        Dr. Cahill supported his opinion with evidence and relied on proper statistical
methodologies (which have not been challenged by the plaintiffs). Therefore, Davis v. Duran,
277 F.R.D. 362, 370 (N.D. Ill. 2011), cited by plaintiffs, is inapposite. In that case, the expert’s
testimony was factually unsupported, the expert did not rely on any proper scientific or
experience-based method, and the testimony would not be helpful to a jury. Id. None of those
circumstances apply here. Simply put, Dr. Cahill’s analysis of the plaintiffs’ expert reports casts



Page 7 - DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE
         DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
         CERTIFICATION
          Case 6:19-cv-00556-AA          Document 205        Filed 05/12/21      Page 8 of 16




doubt on the rigor underlying plaintiffs’ experts’ opinions. Therefore, Dr. Cahill’s opinion is
relevant to the weight the Court places on their testimony.
                 3.      Dr. Bellatty identified the source of the information he provided to
                         Dr. Cahill.

          Third, plaintiffs assert that neither Dr. Cahill nor Dr. Bellatty could identify the source of
information that Dr. Cahill relied on to analyze AFCARS data. But this claim ignores that
Dr. Bellatty identified Ms. Judy Kuper as the source of the AFCARS information.
          Three paragraphs of Dr. Cahill’s report cited exclusively to communications with
Dr. Bellatty, the Director of the Office of Reporting, Research, Analytics, and Implementation
(“ORRAI”) at ODHS. (Cahill Report, Kothari Decl. Ex. 1 ¶ 32 n.21, ¶ 50 n.30, ¶ 52 n.32.) Dr.
Cahill explained that Dr. Bellatty provided him with information that he used in his report.
(Cahill Dep., Kothari Decl. Ex. 2 at 74:8-75:4.) Dr. Cahill did not know that Dr. Bellatty
obtained that information from other ORRAI staff. (Id. at 72:25-73:8.)
          Dr. Bellatty is a fact witness for the State. Plaintiffs took Dr. Bellatty’s deposition and he
testified about his communications with Dr. Cahill. 2 Dr. Bellatty explained at deposition that he
served as a “conduit” supplying information to Dr. Cahill from Ms. Kuper, an ORRAI employee.
(Paul Bellatty Dep. attached to Kothari Decl. as Ex. 3 at 246:25-247:5, 252:4-7 (“Bellatty
Dep.”).) Dr. Bellatty clarified that Dr. Cahill called him “a couple times and asked about
AFCARS data.” (Id. at 247:6-12.) Dr. Cahill’s questions were about “some definitional issues
associated with creation of the database.” (Id. at 247:24-248:2.) Even though Dr. Cahill
“seemed to know an awful lot about AFCARS data in general,” (id. at 261:19-24), Dr. Bellatty
explained that “the AFCARS data is pretty complex . . . so it doesn’t surprise me that [Dr. Cahill]
contacts me to get with individuals who truly know how to interpret the data.” (Id. at 248:23-
249:6.)




          2
         Dr. Cahill also testified extensively about his communications with Dr. Bellatty. (See
generally, Cahill Dep., Kothari Decl. Ex. 2 at 70-77; 95-110, 155-59, 186-87.)

Page 8 - DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE
         DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
         CERTIFICATION
        Case 6:19-cv-00556-AA          Document 205          Filed 05/12/21   Page 9 of 16




       Dr. Bellatty asked Ms. Kuper for the answers to Dr. Cahill’s questions. (Id. at 251:15-
252:7.) Ms. Kuper works within the reporting team at ORRAI, is “thoroughly knowledgeable
about AFCARS data,” and has “been involved with this data for a long, long time.” (Id. at
253:2-19.) Dr. Bellatty did not need to independently verify the data because Ms. Kuper “knows
AFCARS very well.” (Id. at 284:14-19.) The factual record resolves plaintiffs’ question about
the source of Dr. Cahill’s record. Consequently, plaintiffs’ challenge to his methodology fails.
               4.        Dr. Cahill offers opinions analyzing the facts, not legal conclusions.

       Finally, plaintiffs assert that Dr. Cahill cannot offer opinions about typicality and
commonality to satisfy class certification. To the extent that plaintiffs object to Dr. Cahill’s use
of the words “typicality” or “commonality” to describe his conclusions, their challenge fails
because an expert may couch factual analysis in terms that overlap with legal terms. See Est. of
Shafer ex rel. Shafer v. City of Elgin, Or., No. 2:12-CV-00407-SU, 2014 WL 6633106, at *9 (D.
Or. Nov. 21, 2014) (“[E]xperts may refer to terminology from applicable law in expressing their
opinions.”) (internal citation omitted). Read in context, Dr. Cahill uses those words in either the
colloquial sense or to contextualize his factual findings.
       Analysis of Dr. Cahill’s report establishes that he offers opinions analyzing factual issues,
not legal conclusions:
            1. Oregon’s foster care children “vary widely across the state with respect to time in
                care, reunification goals, and placement settings.” (Cahill Report, Kothari Decl.
                Ex. 1 ¶¶ 86-89.);
            2. Plaintiffs are not geographically representative of Oregon’s foster population.
                (Id. ¶¶ 82, 91.);
            3. Named plaintiffs experienced more placements than most of Oregon’s foster
                youth. (Id. ¶ 83.); and
            4. Named plaintiffs do not reflect Oregon’s foster youth when it comes to
                placement settings. (Id. ¶ 84.)




Page 9 - DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE
         DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
         CERTIFICATION
       Case 6:19-cv-00556-AA          Document 205        Filed 05/12/21      Page 10 of 16




Each of these is a valid topic for expert testimony. See United States v. Verduzco, 373 F.3d
1022, 1034 (9th Cir. 2004) (“Opinion testimony on ultimate issues of fact is admissible[.]”)
(internal citation omitted).
       Those factual opinions support the State’s position that the proposed general class does
not meet Rule 23’s typicality or commonality requirement. For example, the State argued that
the named plaintiffs’ claims do not reflect the general class’ claims. (State’s Opp’n to Pls.’ Mot.
to Certify as Class Action (Dkt. 118) (“State’s Opp’n”) at 15.) Dr. Cahill’s opinion that the
named plaintiffs “are not geographically representative” and that the “needs of foster children are
not common across the state” provides factual support for that legal argument. (Kothari Decl.
Ex. 1 ¶¶ 82, 91-92.) 3 Because the plaintiffs themselves differ from the purported class, so do
their legal claims. (State’s Opp’n at 16 (“plaintiffs are not typical because they have not suffered
the injuries that they allege apply class-wide.”).)
       Similarly, the State argued that plaintiffs have not proved that “the policies or practices
they challenge exist and have harmful impacts on a class-wide basis[.]” (State’s Opp’n at 21.)
Again, Dr. Cahill supported that legal argument with his expert opinion. (See e.g., id. at 31.) He
supported the State’s argument that there is no current policy or practice of inappropriate or
inadequate case planning by opining that the vast majority of foster children are able to reunify
safely with their parents or caretakers, reflecting appropriate case planning goals. (See Cahill
Report, Kothari Decl. Ex. 1 ¶ 58, n.34.) Therefore, in part because most foster children reunify
with their families safely, the issue of case planning is not common to the class. (See State’s
Opp’n at 32.)
       And, plaintiffs’ counsel took the opposite position when arguing for inclusion of an
expert opinion on identical issues in a recent West Virginia case on a motion to certify a class of
children in foster care, stating: “The final reports that the [plaintiffs’] experts have produced
directly address a central issue to any motion for class certification: whether the Named Plaintiffs


       3
          Note that Dr. Cahill here uses the word “common” colloquially and in the context of
typicality, not commonality.

Page 10 - DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE
          DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
          CERTIFICATION
        Case 6:19-cv-00556-AA          Document 205        Filed 05/12/21      Page 11 of 16




exhibit commonality and typicality with all class members.” See Jonathan R., et al. v. Justice, et
al., Case No. 3:19-cv-00710, Pls.’ Memo. of Law in Opp’n to Defs.’ Mot. to Exclude Pls.’
Expert Testimony, Dkt. 171 at 7 (signed by lead counsel of record here, Marcia Lowry of A
Better Childhood, Inc.). So even plaintiffs’ counsel recognizes that experts can offer opinions
relevant to typicality and commonality at the class certification stage.
        In sum, Dr. Cahill’s testimony is reliable, relevant, and plaintiffs fail to identify any valid
basis on which to exclude it. The Court should admit Dr. Cahill’s testimony. Any challenge to
his testimony goes to weight, not the admissibility. See Kennedy v. Collagen Corp., 161 F.3d
1226, 1231 (9th Cir. 1998) (“Disputes as to the strength of [an expert’s] credentials, faults in his
use of [a particular] methodology, or lack of textual authority for his opinion, go to the weight,
not the admissibility, of his testimony.”) (internal quotation and citation omitted).
II.     Ms. Collins qualifies as a child welfare expert whose opinions meet Daubert’s
        standard for reliability and relevance.

        Ms. Collins’ opinions also meet Daubert’s criteria. Ms. Collins qualifies as a child
welfare expert, her opinions are based on reliable methods, and her testimony helps explain how
the plaintiffs’ experiences differ from children in foster care generally.
        Ms. Collins offered two opinions: first, the named plaintiffs faced a constellation of
challenges that made them unique, and second, she could not identify systemwide deficiencies
by reviewing only ten case files. (Julie Collins Report (“Collins Report”), attached to Kothari
Decl. as Ex. 4.) 4
        A.      Ms. Collins qualifies as a child welfare expert.

        Over 38 years, Ms. Collins has dedicated her career to child welfare, starting as a
caseworker, becoming a supervisor, and now serving as the VP of Practice Excellence at the
Child Welfare League of America (“CWLA”), the pre-eminent child welfare organization
devoted to the safety, permanence, and well-being of children, youth, and families. (Collins



        4
         For the Court’s convenience, defendants attach Ms. Collins’ expert report, that was
previously filed as Dkt. 144, to the declaration of Vivek Kothari in support of this brief.

Page 11 - DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE
          DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
          CERTIFICATION
       Case 6:19-cv-00556-AA         Document 205        Filed 05/12/21     Page 12 of 16




Report, Kothari Decl. Ex. 4 at 2-3.) Over her career, she has developed expertise in child
welfare, mental health and substance abuse treatment, and managed care. (Id.) At CWLA, she
trains, consults with, and provides technical assistance to state agencies across the spectrum of
child welfare issues including evidence-based programs and practices, prevention of child abuse
and neglect, improving outcomes for children and families, working with LGBTQIA2S+ youth,
working with diverse populations, and providing culturally-informed care. (Id. at App. B.) She
has published extensively on child welfare topics and is writing chapters in a forthcoming book
on topics at the heart of her testimony here: chronic neglect and intergenerational trauma and
abuse. (Id. at App. B; Julie Collins Dep. attached to Kothari Decl. as Ex. 5 at 30:7-31:3
(“Collins Dep.”).) Therefore, she qualifies as a child welfare expert. See Hangarter, 373 F.3d at
1016 (qualifying expert based on experience); see also B.K., 2020 WL 2616033, at *5 (finding
that child welfare expert who reviewed case files was qualified to opine on them).
       B.      Ms. Collins used the same case review methodology here as for non-litigation
               purposes.

       Ms. Collins reliably applied her expertise. She derived the methodology that she used for
this review from case file reviews she has conducted outside the litigation context. See City of
Pomona, 750 F.3d at 1046 (reversing district court’s exclusion of expert after finding that the
methodology was recognized by the field). As she has done “hundreds” of times in the past
(Collins Dep., Kothari Decl. Ex. 5 at 71:2-9), she led a team (the “CWLA Team”) reviewing
case files, synthesized relevant information from those files, applied her knowledge and
experience to the relevant information, and articulated her findings. (Collins Report, Kothari
Decl. Ex. 4 at 3; Collins Dep., Kothari Decl. Ex. 5 at 47:6-8, 125:2-10.)
       She also described the tool the CWLA team used to review the case files. (See, e.g.,
Collins Dep., Kothari Decl. Ex. 5 at 45-47, 122, 134-36.) She specified that the tool was one that
CWLA uses as part of consulting in other states and “contextualized . . . for the purposes of
Oregon.” (Id. at 122:4-9.) The CWLA Team used the tool “to make sure that we were all
looking at similar information as we reviewed.” (Id. at 134:20-22.) That tool allowed the
CWLA team to standardize its review of the case files to ensure that each reviewer was

Page 12 - DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE
          DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
          CERTIFICATION
       Case 6:19-cv-00556-AA           Document 205         Filed 05/12/21   Page 13 of 16




analyzing the same types of information for each child. In addition to the tool, Ms. Collins
explained that she or someone else verified any information provided by a CWLA Team
member. (Id. at 136:11-25.)
       Because CWLA relies on this methodology to consult with state agencies outside of
litigation, it is reliable. See In re Paoli R.R. Yard PCB Litigation, 35 F.3d 717, 742 (3d Cir.
1994) (holding that reliability can be established by demonstrating non-judicial use of
methodology).
       C.       Ms. Collins’ opinions will help the Court understand that the named
                plaintiffs present “some of the most challenging types of cases that a child
                welfare agency might have to deal with.”

       Ms. Collins’ substantial child welfare experience will help provide factual context
relevant to the Court’s typicality inquiry—that the named plaintiffs present challenges and suffer
from conditions that distinguish them from the general foster care population. (Collins Report,
Kothari Decl. Ex. 4 at 4-6.) That context will help the Court determine whether the claims of
these plaintiffs are similar to the claims of the class as a whole.
       D.       Plaintiffs do not identify any valid basis to exclude Ms. Collins’ testimony.

       Plaintiffs challenge two aspects of Ms. Collins’ testimony. Neither survives scrutiny.
                1.     Ms. Collins offers opinions analyzing the facts, not legal conclusions.

       As with Dr. Cahill, plaintiffs claim that Ms. Collins may not opine on typicality or
commonality. For the reasons described above for the same challenge to Dr. Cahill’s testimony,
this challenge also fails. (See section I.D.4, supra.) Again, an analysis of her report shows that
she offers only opinions analyzing facts:
            1. The named plaintiffs experienced chronic neglect and intergenerational trauma
                and abuse. (Collins Report, Kothari Decl. Ex. 4 at 4.);
            2. Most children in foster care do not experience chronic neglect and
                intergenerational trauma and abuse. (Id. at 5-6; see also Collins Dep. Ex. 10,
                Intergenerational Patterns of Child Maltreatment: What the Evidence Shows,
                attached to Kothari Decl. as Ex. 7.); and

Page 13 - DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE
          DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
          CERTIFICATION
       Case 6:19-cv-00556-AA          Document 205        Filed 05/12/21     Page 14 of 16




            3. The named plaintiffs represent “some of the most challenging types of cases that
                a child welfare agency might have to deal with.” (Id. at 4.)
Each of these is a valid topic for expert testimony. See Verduzco, 373 F.3d at 1034 (“Opinion
testimony on ultimate issues of fact is admissible[.]”). Ms. Collins’ testimony also provides
factual support for the State’s legal arguments. She opined that each named plaintiff had
experienced chronic neglect and/or intergenerational trauma and abuse which differentiated each
from the general foster population. (Collins Report, Kothari Decl. Ex. 4 at 4.) That opinion
supports the State’s argument that these plaintiffs are not typical—because their needs are
different from the general class’s needs, so are their legal claims. (State’s Opp’n at 15-16.)
               2.      Ms. Collins sufficiently described her methodology.

       The State has produced ample testimony and discovery regarding Ms. Collins’
methodology. Contrary to plaintiffs’ contentions, the State did not prevent Ms. Collins from
testifying about her methodology. When plaintiffs’ counsel posed non-privileged questions
about her methodology, Ms. Collins answered appropriately. (See Collins Dep., Kothari Decl.
Ex. 5 at 45:21-47:8, 121:21-125:23.) Conversely, when plaintiffs questioned Ms. Collins about
privileged communications with her team, 5 the State instructed Ms. Collins not to answer, but
emphasized twice that it was “not objecting to questions about methodology, about what the
team did. We are objecting to questions that seek the substance of communications between the
team.” (Collins Dep., Kothari Decl. Ex. 5 at 70:16-20, see also id. at 66:20-23.)
       Nor did the State prevent Ms. Collins from testifying about the tool her team used. At
her deposition she explained that she had used the tool for consulting in other states (id. at 122:4-
9), adapted it for Oregon (id.), and used it here to standardize the CWLA team’s case file review.
(Id. at 134:20-22.) In short, the tool helped the CWLA Team “to ensure consistency of the
review process” when analyzing the named plaintiffs’ case files. (Collins Report, Kothari Decl.


       5
          As discussed in the parties’ February 5, 2021 Joint Letter (Dkt. 204-2), Fed. R. Civ. P.
26(b)(4)(C)’s work product protection applies to internal communications between experts and
their assistants, even when an attorney is not present. Accordingly, Ms. Collins’
communications with her team are protected work product.

Page 14 - DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE
          DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
          CERTIFICATION
        Case 6:19-cv-00556-AA          Document 205       Filed 05/12/21     Page 15 of 16




Ex 4 at 3.) Ultimately, Ms. Collins fully described her methodology in her report and at her
deposition, so plaintiffs’ challenge fails.
        Furthermore, this challenge ignores that the State has produced over 100,000 pages of
case files for the named plaintiffs, thousands of pages of expert discovery (including nearly 700
pages of internal notes by Ms. Collins and her team), Dr. Cahill’s Stata program, and detailed
expert privilege logs. (See Kothari Decl. ¶ 2.) Both experts and Dr. Bellatty also testified at
deposition. The State has complied fully with the discovery rules and its production establishes
the reliability of its experts’ methodologies.
        The Court should admit Ms. Collins’ testimony. It is reliable, relevant, and plaintiffs fail
to identify any valid basis on which to exclude it. Any challenge to her testimony goes to the
weight, not the admissibility. See Kennedy, 161 F.3d at 1231.
III.    Although plaintiffs fail to advance valid challenges to the State’s experts, the State’s
        arguments to exclude plaintiffs’ experts remain valid and compelling.

        Here, plaintiffs do not offer any valid methodological challenge to the State’s experts.
By contrast, for the reasons described in the State’s Mot. to Exclude Pls.’ Experts (“State’s
Mot.”) (Dkt. 114), the State offers valid methodological challenges to exclude plaintiffs’ experts.
The State’s challenges attack fundamental flaws in plaintiffs’ experts’ methodologies: Dr.
Wilson’s testimony directly contradicts the peer-reviewed study on which it is based; Dr. Steib
and Ms. Rideout rely entirely on unrepresentative case studies and do not use any accepted
standards; Dr. Puckett permitted plaintiffs’ legal team to perform the calculations underlying his
testimony; and Dr. Day admits that her testimony could not survive peer review and that she did
not have sufficient time to educate herself on the very topic on which she opines. (See State’s
Mot.) Therefore, only the State offers a valid basis on which to exclude plaintiffs’ experts at the
class certification stage.




///
///

Page 15 - DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE
          DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
          CERTIFICATION
          Case 6:19-cv-00556-AA         Document 205       Filed 05/12/21     Page 16 of 16



                                           CONCLUSION

          The State respectfully requests that the Court deny plaintiffs’ motion.

          DATED this 12th day of May, 2021.
                                         ELLEN ROSENBLUM
                                         ATTORNEY GENERAL
                                         FOR THE STATE OF OREGON

                                         By:   s/ Vivek A. Kothari
                                               David B. Markowitz, OSB #742046
                                               DavidMarkowitz@MarkowitzHerbold.com
                                               Laura Salerno Owens, OSB #076230
                                               LauraSalerno@MarkowitzHerbold.com
                                               Anna M. Joyce, OSB #013112
                                               AnnaJoyce@MarkowitzHerbold.com
                                               Harry B. Wilson, OSB #077214
                                               HarryWilson@MarkowitzHerbold.com
                                               Lauren F. Blaesing, OSB #113305
                                               LaurenBlaesing@MarkowitzHerbold.com
                                               Telephone: (503) 295-3085
                                                      Special Assistant Attorneys General for
                                                      Defendants
                                               Vivek A. Kothari, OSB #182089
                                               VivekKothari@MarkowitzHerbold.com
                                                    Of Attorneys for Defendants
                                               Carla A. Scott, OSB #054725
                                               carla.a.scott@doj.state.or.us
                                               Sheila H. Potter, OSB #993485
                                               sheila.potter@doj.state.or.us
                                                      Of Attorneys for Defendants


1141430




Page 16 - DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE
          DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
          CERTIFICATION
